         Case 2:19-cv-00276-WB Document 139 Filed 06/11/20 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHERINE CROCKETT,                                       CIVIL ACTION
              Plaintiff,

              v.

LUITPOLD PHARMACEUTICALS, INC.,                           NO. 19-276
et al.,
              Defendants.

                                          ORDER

       AND NOW, this 11th day of June, 2020, upon consideration of Defendant Vifor Pharma

Management, Ltd.’s Motion to Dismiss for Lack of Jurisdiction and briefing in support thereof

(ECF Nos. 125 & 131) and Plaintiff’s response thereto (ECF No. 129), IT IS HEREBY

ORDERED that the Motion is GRANTED. All claims against Defendant Vifor Pharma

Management, Ltd. are DISMISSED WITH PREJUDICE.



                                                   BY THE COURT:



                                                   /s/ Wendy Beetlestone
                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
